In The

                                 Court of Appeals
                     Ninth District of Texas at Beaumont
                            ____________________
                               NO. 09-17-00404-CR
                            ____________________
                  TAMARA DANIELLE ANGTON, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

_______________________________________________________              ______________

                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 16-25789
________________________________________________________              _____________

                           MEMORANDUM OPINION

       In this appeal, Tamara Danielle Angton’s1 court-appointed counsel submitted

a brief in which counsel contends that no arguable grounds can be advanced to

support Angton’s appeal from her conviction for theft, a state jail felony. 2 Following


   1
    The clerk’s record also identifies Tamara Danielle Angton as Tamara Danielle
Hines.
   2
    See Tex. Penal Code Ann. § 31.03(e)(4)(D) (West Supp. 2018) (elevating Class
A misdemeanor theft to a state jail felony theft if “the property stolen is less than
$2,500 and the defendant has been previously convicted two or more times of any
                                          1
Angton’s conviction, the trial court sentenced Angton to a two-year sentence and

assessed a $10,000 fine, which it based on the jury’s verdict in Angton’s trial.3

Additionally, when the trial court rendered judgment, it made Angton’s two-year

sentence in Cause Number 16-25789 run consecutively to her prior conviction for

theft, which originated in Brazos County, in Cause Number 72688.4 Based on our

review of the record, we agree that no arguable issues exist to support Angton’s

appeal.

        On appeal, Angton’s counsel filed a brief presenting counsel’s professional

evaluation of the record. In the brief, Angton’s counsel concludes that Angton’s

appeal is frivolous because no meritorious issues can be argued to support it.5 After

Angton’s counsel filed his brief, we granted an extension of time to allow Angton




grade of theft). Angton plead true to the allegations in the indictment alleging that
she had two prior convictions for theft. Finally, while the Legislature amended the
theft statute after Angton committed the theft that is the subject of this appeal, there
are no changes in the theft statute that are pertinent to Angton’s appeal. For that
reason, we cite the current version of the Penal Code when referring to it in the
opinion.
   3
       See id. § 12.35(a), (b) (West Supp. 2018).
   4
       See Tex. Code Crim. Proc. Ann. art. 42.08(a) (West 2018).
   5
    See Anders v. California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978).
                                           2
the opportunity to file a pro se response. She filed a pro se response, in which she

complains that she received ineffective assistance of counsel during her trial.

        When addressing an Anders brief and pro se response, a court of appeals may

determine only (1) that the appeal is wholly frivolous and issue an opinion

explaining that it has reviewed the record and finds no reversible error, or (2) that

arguable grounds for appeal exist and remand the cause to the trial court so that new

counsel may be appointed to brief the issues. 6 After reviewing the appellate record,

the Anders brief filed by Angton’s counsel, and appellant’s pro se brief, we agree

with counsel’s conclusion that the appeal is frivolous. Therefore, we need not order

the appointment of new counsel to re-brief Angton’s appeal. 7 Accordingly, we

affirm the trial court’s judgment. 8

AFFIRMED.

                                                    _________________________
                                                         HOLLIS HORTON
                                                              Justice
Submitted on December 5, 2018
Opinion Delivered March 13, 2019
Do Not Publish
Before McKeithen, C.J., Kreger and Horton, JJ.
   6
       Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
   7
       Cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).
   8
     Angton may challenge our decision in the case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                          3